
	
		I
		112th CONGRESS
		1st Session
		H. R. 2261
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. McCotter (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To withhold United States contributions to the United
		  Nations or a United Nations agency if the United Nations or such agency
		  supports the recognition of an independent Palestinian state, and for other
		  purposes.
	
	
		1.Withholding of contributions
			 to the United NationsThe
			 Secretary of State shall withhold United States contributions to the regularly
			 assessed biennial budget of the United Nations, assessed contributions to
			 peacekeeping operations, and voluntary contributions to the United Nations
			 (except for voluntary contributions to the International Atomic Energy Agency,
			 the United Nations Educational, Scientific and Cultural Organization, the
			 International Maritime Organization, and the International Civil Aviation
			 Organization) if the United Nations adopts a resolution or takes any other
			 action that supports the recognition of an independent Palestinian state unless
			 the adoption of such resolution or other action occurs after or
			 contemporaneously with the ratification of a final status agreement negotiated
			 between and mutually acceptable to the State of Israel and the legitimate
			 representatives of the Palestinian people.
		2.Withholding of
			 contributions to United Nations agencies
			(a)In
			 generalThe Secretary of
			 State shall withhold United States assessed and voluntary contributions to the
			 regular budget of a United Nations agency if such agency takes any action that
			 supports the recognition of an independent Palestinian state unless such action
			 occurs after or contemporaneously with the ratification of a final status
			 agreement negotiated between and mutually acceptable to the State of Israel and
			 the legitimate representatives of the Palestinian people.
			(b)United Nations
			 agency definedIn this section, the term United Nations
			 agency means any of the following:
				(1)The Food and Agriculture Organization
			 (FAO).
				(2)The International
			 Atomic Energy Agency (IAEA).
				(3)The International
			 Civil Aviation Organization (ICAO).
				(4)The International
			 Labor Organization (ILO).
				(5)The International
			 Maritime Organization (IMO).
				(6)The International
			 Telecommunication Union (ITU).
				(7)The United Nations
			 Educational, Scientific and Cultural Organization (UNESCO).
				(8)The Universal
			 Postal Union (UPU).
				(9)The World Health
			 Organization (WHO).
				(10)The World
			 Intellectual Property Organization (WIPO).
				(11)The World
			 Meteorological Organization (WMO).
				
